                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTER DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  No. 5:20-cv-59-BO

ROBERT DOCKERY,                                )
     Plaintiff,                                )
                                               )
V.                                             )                      ORDER
                                               )
ARMY AIRFORCE EXCHANGE                         )
SERVICE,                                       )
     Defendant.                                )




       This cause comes before the Court sua sponte because of plaintiffs failure to respond to

the Court ' s previous order. On February 21 , 2020, the Court directed plaintiff to cure numerous

deficiencies in hi s filings within fourteen days. [DE 3]. Plaintiff has not responded.

       Rule 4 l(b) of the Federal Rules of Civil Procedure authorizes the Court to dismiss an action

with prejudice for failure to prosecute, as the power to do so "has generally been considered an

inherent power, governed not by rule or statute but by the control necessari ly vested in courts to

manage their own affairs so as to achieve the orderly and expeditious disposition of cases." Link

v. Wabash R.R. Co., 370 U.S. 626, 630- 31 (1962) (quotation omitted). As plaintiff has failed to

prosecute this action or demonstrate good cause for hi s fai lure to do so, plaintiffs complaint is

hereby DISMISS ED WITHOUT PREJUDI CE.




       SO ORDERED, thi s         /(      day of April , 2020.



                                            ~vtrflt
                                               CHIEF UNITED ST ATES DISTRICT JUDGE




           Case 5:20-cv-00059-BO Document 4 Filed 04/20/20 Page 1 of 1
